Title: To John Adams from Samuel Tucker, 30 December 1790
From: Tucker, Samuel
To: Adams, John



Sir
Marblehead 30th Decr. 1790

On the tenth of Novr I wrote You, respecting the federal Cutters, wishing You may have receiv’d a line from Genl. Knox, but by Mr Hamiltons Letter of the 4th instant I fear they did not arrive in season; I have now wrote to the President, praying to consider me if any future vacancy should arise and likewise refer’d to You for my character, and should the President think me worthy of enquiring after, ‘tis the prayers of your servant, that You would be pleas’d to say what You know of his Meritts, while together on board the Boston, for before and after in the service of my Country; I never receiv’d the least censure nor was my Name, ever call’d in question, respecting the least demeritt imaginable.  I have never receiv’d nor have I ever ask’d any Half Pay or Commutation, but should any such matter take place, and You not think it too much trouble, pray, let me know, by a Line, & Your favour, shall be gratefully acknowledg’d, or if necessary to have a petition with a number respectable signers on the reception of a Line from You; it shall be immediately forward’d. I at present reside in the Town of Marblehead and subscribe myself Your Most Obedient and very Humble Servant
Samuel Tucker